Citation Nr: 1416568	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral tinea pedis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus. 

3.  Entitlement to an initial disability rating in excess of 30 percent for headaches. 

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than March 24, 2004, for the award of a total disability rating based upon individual unemployability (TDIU).

6.  Entitlement to an effective date earlier than March 24, 2004, for the award of eligibility to Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1971, with prior service in the Reserves, and his awards and decorations include a Purple Heart and a Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, with a complex procedural history. 

In a July 2004 decision, the RO granted service connection for bilateral tinea pedis with a noncompensable disability rating, bilateral pes planus with a 10 percent rating, and headaches with a 30 percent rating.  In an October 2004 decision, the RO denied a disability rating in excess of 30 percent for the Veteran's service-connected PTSD.  The Veteran appealed each of these rating determinations. 

This case initially came before the Board in July 2006, at which point the Board remanded these four issues to the RO to schedule the Veteran for his requested Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2007.  A transcript of that hearing has been associated with the paper claims file. 

The Board notes that, in addition to the paper claims file, it has also reviewed the Veteran's electronic claim files.

This case returned to the Board in April 2008.  At that time, in pertinent part, the Board granted a partial increased rating of 70 percent for PTSD, and denied an increased rating for bilateral tinea pedis, bilateral pes planus, and headaches.  The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision, except as to the grant of a rating of 70 percent for PTSD, and remanded these four issues to the Board.  In particular, the Court found that the Board had failed to consider the potential applicability of 38 C.F.R. § 4.16(b), or entitlement to a TDIU, to the Veteran's claims for an increased rating, although the evidence of record raised the issue of unemployability due to service-connected disabilities. 

This case again came before the Board in February 2010, upon remand from the Court.  At that time, to comply with the Court's Order, the Board remanded the case to the RO for further development and adjudication, to include addressing the effect of the Veteran's disabilities on his employability.  

The RO did not substantially complete the February 2010 remand directives; therefore, when this case was most recently before the Board in January 2011, it was decided in part and remanded again for additional evidentiary development.  It has since been returned to the Board for further appellate action.   

During the pendency of this appeal, in a May 2012 rating decision, the RO granted entitlement to a TDIU and entitlement to DEA benefits, both effective from March 24, 2004.  As the Veteran filed timely notices of disagreement to the effective dates, the RO issued a statement of the case (SOC), and the Veteran thereafter filed a timely substantive appeal, these two issues are before the Board. 


FINDINGS OF FACT

1.  The appellant's bilateral tinea pedis covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected. 

2.  The appellant's bilateral tinea pedis disability has not been treated with systemic corticosteroids, only topical therapy. 

3.  The appellant's bilateral pes planus is manifested by complaints of pain and clinical findings of moderately severe pes planus, some tenderness on manipulation, and a normal gait and station. 

4.  Pronounced or severe pes planus has not been clinically shown unilaterally or bilaterally. 

5.  There is no medical evidence that shows the appellant's headaches disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

6.  The appellant's PTSD disability is characterized by symptoms such as some suicidal ideation; panic attacks; depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with mood swings and irritability; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

7.  The appellant's psychiatric disability is not shown to have caused him to experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

8.  Prior to March 24, 2004, the Veteran failed to meet the schedular requirements for TDIU, and his service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment.

9.  Beginning March 24, 2004, the Veteran service-connected disabilities including PTSD, rated as 70 percent disabling; headaches, rated as 30 percent disabling; residual shell fragment wound, rated as 10 percent disabling;  bilateral flat feet, rated as 10 percent disabling; and bilateral tinea pedis, rated as 0 percent disabling, for a total combined rating of 80 percent. 

10.  Prior to March 24, 2004, the Veteran did not have a permanent, total, service-connected disability, nor was entitlement to DEA benefits warranted.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation for the appellant's bilateral tinea pedis disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and Diagnostic Codes 7813, 7806 (2013).

2.  The criteria for an initial disability evaluation in excess of 10 percent for the appellant's bilateral pes planus disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5276 (2013).

3.  The criteria for an initial disability evaluation in excess of 30 percent for the appellant's headaches disability have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2013).

4.  The criteria for a disability evaluation in excess of 70 percent for the appellant's PTSD disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2013). 

5.  An effective date for the award of TDIU prior to March 24, 2004, is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.15, 4.16 (2013). 

6.  The basic eligibility requirements for entitlement to DEA benefits were not met prior to March 24, 2004.  38 U.S.C.A. §§ 3500, 3501(a) (1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 



Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appellant's tinea pedis, flat feet and headache claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant was notified of the information necessary to substantiate his PTSD increased rating claim by correspondence dated in August 2004 (prior to the initial AOJ decision in this matter).  That document informed the appellant of VA's duty to assist and what kinds of evidence the RO would help obtain.  In that letter, the RO informed the appellant about what was needed to establish entitlement to an increased rating and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ. 

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The RO did advise the appellant of such information in correspondence dated in June 2006. 

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The appellant was provided with such notice in the August 2004 VA letter. 

Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).  The appellant was provided with such general notice in the October 2004 rating which was subsequently redone in the November 2005 SOC. 

Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The appellant was provided with such notice in the June 2006 VA letter and in the November 2005 SOC.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation - e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  This information was conveyed to the appellant in the August 2004 VA letter, as well as the June 2006 VA letter. 

In this case, the Board finds that any notice error(s), such as the provision of notice for the PTSD increased rating claim after the initial decision by the AOJ, did not affect the essential fairness of the adjudication because the appellant could be expected to understand what was needed to establish an increased rating from the various notice letters sent to him by the RO and from the SOC.  In particular, the August 2004 letter informed the appellant of the need to submit evidence that his disability had increased in severity; that he should submit medical evidence; that he could submit statements from individuals who could describe the manner in which the disability had become worse; that he should inform the RO about treatment at VA facilities; that he could submit his own statement about his condition; and that he should submit all pertinent evidence in his possession.  The appellant was informed of the Diagnostic Code requirements for an increased rating in the rating decision and the SOC.  The June 2006 VA letter informed the appellant that ratings from zero to 100 percent are assigned to disabilities and provided additional examples of pertinent evidence he could submit.  Therefore, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed for his PTSD increased rating claim. 

Although complete notice was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  The appellant has been afforded a meaningful opportunity to participate effectively in the processing of his PTSD claim and given ample time to respond.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

The Veteran's earlier effective date claims for TDIU and for DEA benefits are "downstream" elements of the RO's grant of these claims in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA outpatient medical records have been associated with the claims file.  The appellant was afforded several VA examinations and a Travel Board hearing.  The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained. The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for increased evaluations, as well as the assistance VA would provide.  

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Merits of the Claims 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by the application of a schedule of ratings which is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7. 

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Tinea Pedis Claim 

The appellant contends that he is entitled to a compensable evaluation for his bilateral tinea pedis disability.  He testified at his June 2007 Travel Board hearing that the rash on his feet was painful and that he had to soak his feet in cool water because they would get hot. 

The appellant submitted his claim for service connection for tinea pedis in September 2002.  The Board notes that the regulations for the evaluation of skin disabilities were revised effective on August 30, 2002.  See 67 Fed. Reg. 49590 -49599 (July 31, 2002) and corrections in 67 Fed. Reg. 58448 -58449 (Sept. 16, 2002).  The Court has stated that where the law or regulation changes during the pendency of a case, the version most favorable to the veteran will generally be applied.  See West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 60   (1993); Karnas v. Derwinski, 1 Vet. App. 308   (1991). 

In the instant case, the appellant submitted his claim for tinea pedis in September 2002.  Therefore only the regulations in effect from August 30, 2002 onward are applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 2000).  Under those regulations for the evaluation of skin disabilities, tinea pedis is addressed under Diagnostic Code 7813; the condition is to be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars, (Diagnostic Codes, 7801, 7802, 7803, 7804 or 7805) or dermatitis or eczema (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7813. 

Dermatitis or eczema of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period will be rated at zero percent.  Dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period will be rated 10 percent.  Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period will be rated 30 percent. 

Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12-month period will be rated 60 percent.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Review of the appellant's VA outpatient treatment records reveals that he has been getting topical medication to treat his bilateral tinea pedis.  There is no mention of any systemic therapy such as corticosteroids.  An October 2003 progress note indicates there were no rashes on the appellant's skin.  There was evidence of prior scarring along the lower border of the soles of the feet. 

The appellant underwent a VA medical examination in June 2004; the examiner reviewed the claims file.  The appellant reported that he treated exacerbations of the condition with over-the-counter antifungal medication.  He described outbreaks as occurring five to six times per year and complained of irritation and itching.  He denied any skin ulcerations or breakdown.  On physical examination, there were several small crusty areas on the plantar surface of both feet.  There was no evidence of active disease between the toes.  The examiner stated that the proximal area of involvement was less than five percent of the non-exposed body area and less than one percent of the body area.  The examiner stated that the condition did not have any effect on the function of the feet. 

The appellant underwent another VA foot examination in August 2005; the examiner reviewed the claims file.  The appellant reported that his feet would sweat, itch and hurt a great deal.  He was not taking any specific oral medication for his feet.  He was using a cream on his toes and feet for tinea pedis.  On physical examination, there were numerous tiny blisters along the edges of the heels bilaterally as well as on the arches. 

The appellant also underwent a VA skin examination in August 2005; he complained of involvement of his toenails and described the use of topical medicated lotion and foot power.  He denied being incapacitated at any time due to the skin condition.  The appellant said that his ambulation was not affected by his foot and toenail condition.  On physical examination, the feet were without scaling or inflammation.  The examiner stated that there was no scarring or disfigurement and that zero percent of the exposed body was affected.  The examiner also stated that less than one percent of the entire body was affected. 

The Veteran was afforded a VA examination in May 2010 in which he reported aggravation of the condition by heat, leather or rubber shoes, or boots.  He reported progression to his toenails that became thick and discolored, and he denied any incapacitation because of the skin condition.  Physical examination showed no scaling or inflammation; there was no evidence of active disease between the toes, both great toenails were brittle and discolored; there was less than one percent of the entire body affected.

The Veteran was afforded a VA examination in September 2011 in which the examiner noted that there were no significant findings of tinea; the Veteran had dry skin.

Diagnostic Code 7806 provides that specific percentages of skin must be adversely affected by a veteran's claimed skin disability in order to qualify for a disability rating.  The 10 percent disability rating requires that at least 5 percent, but not less than 20 percent, of the entire body or exposed areas of the body must be affected by the veteran's claimed skin disability.  Alternatively, to qualify for a 10 percent disability rating, a veteran must be receiving intermittent systemic therapy like corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12 months. 

In this case, the appellant has not received treatment with any intermittent systemic therapy like corticosteroids or other immunosuppressive drugs; he has only been prescribed topical medication.  In addition, the medical evidence of record does not demonstrate that between 5 and 20 percent of either the appellant's entire body or that between 5 and 20 percent of the exposed areas of the appellant's body have been affected by the skin disability.  The reports of the VA examinations clearly demonstrate that the affected areas were quite small in size and very scattered.  In addition, there is some medical evidence that indicates that there are times when the appellant's skin is free from lesions.  In light of the foregoing, the criteria for a compensable rating have not been met on a schedular basis. 

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any staged ratings for the tinea pedis disability. 

The appellant has indicated that he should be rated as more than zero percent disabled for his skin disability due to his symptomatology.  However, the appellant, as a layperson, is not considered competent to offer an opinion as to matters requiring specialized knowledge, i.e. degree of impairment due to a medical condition.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  Competent medical evidence is required.  The VA outpatient records and the VA medical examination reports do not indicate that the appellant's symptomatology meets the regulatory requirements for an evaluation in excess of zero percent under the pertinent regulatory provisions.  These clinical assessments are considered persuasive as to the appellant's degree of impairment due to his skin disability since they consider his overall industrial impairment due to his bilateral tinea pedis. 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 



Flat Feet Claim 

The appellant testified at his March 2004 personal hearing at the RO that he always kept inserts in his shoes.  He testified at his June 2007 Travel Board hearing that his feet would hurt from walking on concrete. 

The rating schedule contains a number of provisions relating to the feet.  In this case, the appellant has been service-connected for bilateral pes planus, which is evaluated under Diagnostic Code 5276, flatfoot, acquired.  Under that code, severe bilateral pes planus with objective evidence of marked deformity (pronation, adduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 30 percent rating.  A 50 percent rating is assigned for pronounced bilateral pes planus; marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Unilateral pronounced pes planus is rated 30 percent disabling. 

Review of the appellant's VA outpatient treatment records reveals that he has been described as having a normal gait and station.  There are no findings of pronation, extreme tenderness, inward displacement, spasm of the Achilles tendon, marked deformity, indications of swelling on use or of characteristic callosities. 

The appellant underwent a VA foot examination in June 2004; the examiner reviewed the claims file.  The appellant reported that his feet became very fatigued without arch support and that his feet hurt.  On physical examination, the appellant ambulated with a normal gait and posture.  There was no unusual wear on his shoes; there were arch supports in his shoes.  The Achilles tendons were nontender.  Each forefoot was normal.  There was some pain with manipulation of the bones of the instep of each foot.  The examiner rendered an impression of mild pes planus bilaterally. 

The appellant underwent another foot examination in August 2005; the examiner reviewed the claims file.  The appellant said that his feet hurt after walking a block or two.  He said that he could cut his grass and wash his car.  On physical examination, there was bilateral pes planus.  The feet did not show abnormal callosities.  There was no instability of the feet.  In weight bearing, the alignment of the appellant's Achilles tendon was normal bilaterally, both standing and on toes.  There was no forefoot or midfoot malalignment.  The examiner rendered a diagnosis of moderately severe pes planus. 

The Veteran was afforded a VA examination in June 2010 in which he reported pain provoked by standing and walking.  He reported that his standing was limited to a half hour and walking limited to one half block.  He noted taking medication for pain control and weakness and stiffness in both feet.  Physical examination showed no objective evidence of painful motion, edema, instability, or weakness; there was slight tenderness in the plantar fascia on both sides; normal gait, no abnormal calluses, no breakdown, no unusual shoe wear, and no skin neurovascular change.  There was a slight decrease of the longitudinal arch on both feet with no abnormal alignment of the Achilles tendon due to weightbearing.

The Veteran was afforded a VA examination in September 2011 in which he reported increased pain when standing or walking more than short periods, always wearing orthotics in his shoes; however, the examiner noted that none were worn on the date of the examination, and pain with initial weightbearing in the mornings.  Physical examination showed pain on manipulation, accentuated on use; swelling of both feet; no callosities; plantar surfaces were tender to palpation; weightbearing caused decreased longitudinal arch height; and the weightbearing line was normal.  There was no objective evidence of marked deformity, pronation, inward bowing, inward displacement, or spasm of the Achilles tendon.  The examiner stated that it was likely as not that bilateral pes planus substantially interfered with the Veteran's ability to obtain and maintain gainful employment.

The Board finds that the current disability picture, as reflected by the evidence as a whole, does not support a rating higher than the currently assigned 10 percent disability rating.  The appellant suffers from pain that is increased with use, there is some tenderness to manipulation of the arch and the appellant uses shoe inserts.  However, the overall functional limitation suggested by the appellant's symptoms is commensurate with the assignment of a 10 percent rating.  There is no deformity, there is no marked pronation or extreme tenderness, and there is no inward displacement or Achilles tendon spasm. 

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the appellant's chronic pain warrants no more than a rating of 10 percent for his flatfoot pathology.  The percentage rating represents as far as can practicably be determined the impairment in earning capacity resulting from the service-connected bilateral foot disability.  Functional impairment beyond that anticipated in the rating code, which would warrant an evaluation greater than the 10 percent assigned, has not been demonstrated.  38 C.F.R. § 4.40.  While there are objective indications of pain on use, some tenderness on manipulation and one callus on one toe on each foot, the overall disability picture is more reflective of the criteria for a 10 percent rating than it is reflective of the criteria for a 30 percent rating. 

The appellant's symptoms more closely approximate those required for a 10 percent rating under the applicable rating criteria, and the criteria for a rating in excess of 30 percent have not been met.  Consequently, the Board finds that the appellant's overall disability is best characterized as "moderately severe" but not "severe" or "pronounced" within the meaning of Diagnostic Code 5276.  Based on the physical and X-ray examinations, the assignment of an initial schedular evaluation for pes planus in excess of 10 percent is not warranted.  A 10 percent evaluation adequately compensates the appellant for the commensurate degree of impairment resulting from the bilateral pes planus disability. 

In addition, based upon the guidance of the Court in Hart, 21 Vet. App. 505, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the appellant's pes planus increased initial rating claim.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable. See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Headaches Claim 

The appellant testified at his March 2004 personal hearing at the RO that he experienced hard, dull headaches that hurt badly.  He said that he sometimes had to put a cold towel across his forehead and lie down for awhile in complete quiet to alleviate the pain.  He further testified at his June 2007 Travel Board hearing that he experienced headaches two to five times per week. 

The appellant's service-connected headaches have been rated under the criteria in the VA Schedule for Rating Disabilities for Migraine.  Under these criteria, a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months.  The highest or 50 percent rating may be assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100. 

Review of the appellant's VA outpatient treatment records reveals that the appellant denied headaches in an October 2003 progress note.  In a neurology consultation note dated in October 2004, the appellant reported two to three headaches per week.  The appellant also reported that his headaches had put him to bed six to seven times over the previous six months.  The clinical impression was chronic daily headaches.  In January 2005, the appellant told a neurologist that his headaches had put him to bed only once in the previous three months.  In November 2005, the appellant reported that he was doing better on Elavil in that his headaches were less frequent and less severe.  In September 2006, the appellant said that Tylenol was not helping and that he usually had two to three headaches per week.  In May 2007, the appellant stated that he experienced four to five headaches per day and that these were usually brought on by him getting upset or anxious.  The clinical impression was chronic daily headaches. 

The appellant underwent a VA neurological examination in June 2004; the examiner reviewed the claims file.  The appellant said that his headaches occurred two to three times per week.  He also said that in the prior six months, headaches had put him to bed six or seven times.  On physical examination, motor testing was 5/5.  The examiner concluded that it appeared that the appellant had one prostrating headache per month. 

The appellant underwent another VA neurological examination in August 2005; he complained of headaches every other day and sometimes twice a day.  The appellant said that the headaches would last six to eight hours.  He also said that he had to go to bed with a headache a couple of times per week.  After examining the appellant, the examiner rendered a clinical assessment of chronic daily headaches.  The examiner concluded that the appellant appeared to have a prostrating attack a couple of times per week. 

The record is also replete with VA treatment records showing reports of headaches from two to three times a week; frontal throbbing headaches occurring four to five times a day, accompanied by nausea; and treatment with medication.  

The Veteran was afforded a VA examination in May 2010 in which he reported headaches two to three times a week, taking his prescribed medication, and estimated 12-15 incapacitating headaches in the prior six months.  The examiner diagnosed migraines recurring several times a week with a prostrating attack a couple of times a month.  The examiner stated that the question of unemployability in regards to the headaches was hard to determine.

The Veteran was afforded a VA examination in September 2011 in which he reported three distinct types of headaches involving frontal discomfort, causing him to lie down; the second kind intermittently occurring on either side of the head, not both sides simultaneous, that did not always cause him to lie down; and the third occurring at the back of the head with medication improving the frequency and severity of these headaches.  The examiner noted one to two headaches a week with prostrating attacks occurring a couple of times a month.

There is no indication in the pertinent medical evidence of record that the appellant's migraine headaches have occurred on a very frequent basis or that they were completely prostrating and prolonged.  After having reviewed the evidence, the Board concludes that the preponderance of the evidence is against a schedular rating in excess of the currently assigned 30 percent.  The appellant has reported experiencing a varying range of headaches.  There is no clinical documentation that the appellant has had prostrating headaches more than once a week.  The clinical treatment evidence of record does not demonstrate the existence of very frequent completely prostrating and prolonged attacks or that the headache disability is productive of severe economic inadaptability.  Accordingly, the Board finds that a 30 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the service-connected headaches in this case does not more nearly approximate the next higher (50 percent) rating.  38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100. 

In addition, based upon the guidance of the Court in Hart, 21 Vet. App. 505, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

PTSD Claim 

The appellant contends that his PTSD disability is more severely disabling than the current evaluation reflects.  He testified at his March 2004 personal hearing at the RO that he sometimes forgot his own name.  He said that sometimes he would start to feel as though he was falling apart.  The appellant also testified at his June 2007 Travel Board hearing that he experienced panic attacks and social isolation that extended to his family members. 

The current regulations state that, under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling. 

Under 38 C.F.R. § 4.130 , the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  A 51 to 60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  During the pendency of this claim, the Veteran's GAF scores have fallen within the 51 to 60 score range. 

Historically, the Veteran was granted service connection for PTSD with an evaluation of 30 percent from June 20, 2002; the Veteran filed the instant claim for an increased rating in March 2004 and was subsequently granted an evaluation of 70 percent in the October 2004 rating decision, effective March 24, 2004.

The appellant underwent a VA examination in June 2004; the examiner reviewed the claims file.  The appellant said that his attention span was sometimes short.  He said that he did not like crowds and that he just lived alone.  The examiner diagnosed PTSD and assigned a GAF score of 48 (current and past year). 

The appellant also underwent another VA examination in August 2005; the examiner reviewed the claims file.  The appellant complained of flashbacks, insomnia, nightmares, a startle response, being easily agitated, mood swings and social isolation.  The examiner noted the appellant's disheveled appearance and stated that the appellant's clothes were soiled.  The examiner diagnosed PTSD and assigned a current and past year GAF score of 48.  The examiner stated that the appellant's symptoms were daily and severe.  The examiner further stated that the appellant's GAF score reflected severe impairment in social functioning.  The examiner said that the appellant had no meaningful interpersonal relationships and that the appellant had a history of an inability to tolerate stressful situations. 

The Veteran was afforded a VA examination in June 2010 in which he reported symptoms to include irritability, concentration problems that interfered with his ability to work, sleep disturbances, nightmares, recurrent and intrusive recollections, persistent avoidance, isolation, restricted range of affect, anger, hypervigilance, paranoia, depression, and some suicidal thoughts.  The examiner noted that the Veteran was appropriately groomed, alert and oriented, had a downcast affect, was tearful at times, denied suicidal and homicidal ideation, possibly experienced some auditory hallucinations, had visual hallucinations, appropriate speech, good eye contact, insight and judgment were intact, and there was no overt evidence of any cognitive deficit.  The examiner diagnosed PTSD and assigned a GAF score of 48.  The examiner stated that the Veteran's PTSD symptoms did not prevent him from being able to obtain/maintain substantially gainful employment.

The record also contains VA mental health notes in which it was reported that the Veteran had a new relationship and had an improved mood; PTSD was noted as being stable.  Subsequent reports showed symptoms of nightmares, denial of suicidal ideation, normal speech, coherent thought processes, and no auditory/visual hallucinations. 

A VA examination in June 2011 showed that the Veteran reported a poor relationships with his family and friends, being a loner, taking early retirement due to stress and an inability to deal with some of his co-workers, isolation, and having no hobbies or interests.  Mental status examination showed that the Veteran was alert and oriented and had no confusion.  The examiner noted severe industrial and social impairment due to PTSD.

The Veteran was afforded a VA examination in September 2011 in which the examiner noted a level of occupational and social impairment of reduced reliability and productivity.  The Veteran reported being divorced and taking an early retirement due to illness and stress.  The Veteran's PTSD symptoms included recurrent and distressing recollections and dreams, acting or feeling as if the traumatic event were recurring, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, sleep disturbances, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, difficulty established and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, spatial disorientation.  The Veteran denied any plans of suicide/homicide and denied auditory/visual hallucination.  The examiner noted mild cognitive impairment with partial impairment in immediate memory and impairment in short-term memory, concrete thought processes with thought content focused, and that the Veteran was appropriately groomed.

Based on review of the evidence of record, the Board is unable to find that the occupational and social impairment from the Veteran's PTSD more nearly approximates the total impairment required for a 100 percent rating.  In this regard, the Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The evidence of record does not indicate that the Veteran experiences total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The objective findings of the appellant's VA treatment records and VA psychiatric examinations contain no evidence that the appellant's symptoms are so incapacitating as to border on gross repudiation of reality.  In each instance, the appellant has been found to be oriented and capable of expressing himself in a coherent and fairly logical manner and, despite some significant psychiatric symptoms, the appellant's speech, behavior, and manner were essentially appropriate much of the time. 

Moreover, the June 2010 VA examiner stated that the Veteran's PTSD symptoms did not prevent him from being able to obtain/maintain substantially gainful employment.  To this point, the VA examiner in September 2011 noted a level of occupational and social impairment of reduced reliability and productivity.

In addition, based upon the guidance of the Court in Hart, 21 Vet. App. 505, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

Earlier Effective Date Claims

The Veteran contends that an effective date earlier than March 24, 2004, is warranted for his grant of a TDIU and DEA/Chapter 35 benefits.

The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

By way of background, as noted above, in September 2009 the Court found that the Board had failed to consider the potential applicability of entitlement to a TDIU to the Veteran's claims for an increased rating in his March 2004 hearing although the evidence of record raised the issue.  A rating decision in May 2012 established entitlement to a TDIU and DEA benefits, effective March 24, 2004, the date the Veteran's service-connected disabilities reached the schedular criteria.  Specifically, the RO assigned a TDIU, recognizing that the combined effects of the Veteran's bilateral pes planus and PTSD made him unable to secure or follow a substantially gainful occupation.  The Veteran contends that he was unemployable due to his service-connected disabilities during the one-year period prior to his claim.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a).

For the purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, such as the death of the Veteran.

With respect to granting an earlier effective date for TDIU based on the impact the Veteran's service-connected disabilities on his ability to obtain and maintain work, the Board finds that the evidence does not show that the Veteran met the minimum rating threshold prior to March 24, 2004.  At the outset, the Board need not determine whether an earlier date of receipt of claim exists in this case because the effective date for the award of TDIU in this case is determined by when entitlement to TDIU is shown.  Regardless of the date of claim for TDIU, the award of that benefit may not be made effective prior to the date entitlement is shown.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Prior to March 24, 2004, the Veteran was service connected for his PTSD, rated 30 percent disabling; headaches, rated as 30 percent disabling; residual shell fragment wound, rated as 10 percent disabling;  bilateral flat feet, rated as 10 percent disabling; and bilateral tinea pedis, rated as 0 percent disabling, for a total combined rating of 60 percent.  Prior to March 24, 2004, the Veteran does not meet the threshold requirements under 38 C.F.R. § 4.16(a).  

Indeed, beginning March 24, 2004, the Veteran met the rating criteria for a TDIU and was thus awarded.  The effective dates of all his other service-connected disabilities were not appealed. 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Having reviewed the record, the Board finds that the greater weight of probative evidence is against finding that the Veteran's case is outside the norm so as to warrant extraschedular consideration prior to March 24, 2004.  Prior to March 24, 2004, there is no indication that the Veteran's service-connected disabilities, alone, rendered him unable to obtain substantially gainful employment.  The clinical evidence of record showed that his main impairment to employment were his bilateral flat feet and PTSD. VA foot examination in June 2004 showed mild pes planus bilaterally; in another foot examination in August 2005, the Veteran stated that he could cut his grass and wash his car.  The examiner rendered a diagnosis of moderately severe pes planus.  As outlined above, the Board has also found that during the pendency of this claim, the evidence of record does not indicate that the Veteran experiences total occupational and social impairment due to his PTSD symptoms.

Given the above, although the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability prior to March 24, 2004, the preponderance of the evidence does not support any contention that his service-connected disabilities at that time was of such severity as to preclude him from participation in any form of substantially gainful employment.  Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities prior to March 24, 2004. 

The Board concludes, therefore, that referral of this claim, prior to March 24, 2004, for consideration of a total disability rating on an extraschedular basis is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable for this timeframe.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed above, after reviewing the record, the Board finds that the Veteran did not meet the criteria for TDIU prior to March 24, 2004.  Because eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability, the effective date of such eligibility cannot precede March 24, 2004.  The law is dispositive of that issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Evaluation 

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluations for the appellant's service-connected disabilities may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1). 

The Board finds no evidence that any one of the appellant's service-connected disabilities addressed above has presented such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

The Board finds that there is no evidence that any one of the schedular evaluations in this case is inadequate.  As discussed above, there are higher ratings for the appellant's disabilities, but the required manifestations have not been shown in this case.  The Board further finds that no evidence has been presented suggesting an exceptional disability picture in this case.  The appellant has not required any hospitalization for any one of his service-connected disabilities. 

To this point, the Veteran has not had frequent hospitalizations for his bilateral pes planus or PTSD.  The bilateral pes planus substantially interferes with the Veteran's ability to obtain and maintain gainful employment.  The RO assigned a TDIU, recognizing that the combined effects of his bilateral pes planus and his PTSD make him unable to secure or follow a substantially gainful occupation.  The Veteran's bilateral pes planus and PTSD symptoms fit within the rating criteria, and the rating criteria provide for higher ratings when there is even greater disability.  It is therefore not necessary to refer the rating of his bilateral pes planus or PTSD for consideration of extraschedular ratings.

There is no objective evidence of any symptoms due to any one of the service-connected disabilities that are not contemplated by the pertinent rating criteria.  Consequently, the Board concludes that referral of this case for consideration of the assignment of extraschedular ratings is not warranted.


ORDER

Entitlement to an initial compensable disability rating for bilateral tinea pedis is denied. 

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus is denied. 

Entitlement to an initial disability rating in excess of 30 percent for headaches is denied. 

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.

Entitlement to an effective date earlier than March 24, 2004, for the award of a TDIU is denied.

Entitlement to an effective date earlier than March 24, 2004, for the award of eligibility to DEA benefits is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


